                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE

 TONI BARRONTON,                          )
                                          )
                     Plaintiff            )
                                          )
 V.                                       )              No. 1:19-CV-00215-LEW
                                          )
 JEANNE M. LAMBREW, Ph.D., in her )
 capacity as Commissioner,        Maine )
 Department of Health and Human Services, )
                                          )
 and                                      )
                                          )
 PATRICK LYNN,                            )
                                          )
                     Defendants           )


      DECISION AND ORDER ON MOTIONS TO DISMISS AND STRIKE;
                     ORDER DISMISSING CASE

       Plaintiff Toni Barronton alleges the Defendants have violated her due process rights

by denying her custody of (or access to) her minor daughter. The matter is before the Court

on Defendant Jeanne M. Lambrew, Ph.D.’s Motions to Dismiss (ECF No. 9 & 23) and

Plaintiff’s Motion to Strike (ECF No. 17).

       Plaintiff has conceded that the motion to strike is rendered moot by her motion to

amend her complaint, which motion the Court granted. (Plaintiff’s Reply to Defendant’s

Opposition to Plaintiff’s Motion to Strike, ECF No. 29.) Accordingly, the motion to strike

is dismissed as moot.

       What remain are Defendant Lambrew’s two motions to dismiss. The first of these

was directed at Plaintiff’s original complaint. Because Plaintiff has filed an amended
complaint that supersedes her original complaint, and because Defendant has filed a new

motion to dismiss to address the amended complaint, the original motion to dismiss (ECF

No. 9) is dismissed as moot. For reasons set forth below, Defendant’s motion to dismiss

the amended complaint is granted. Additionally, given the dismissal of the claim against

Defendant Lambrew and the lack of a claim against Defendant Lynn within this Court’s

jurisdiction, this Decision and Order dismisses the entire action.

                                      BACKGROUND

       Plaintiff Barronton’s parental rights with respect to minor child, N.L., were

modified pursuant to an Order of Parental Rights and Responsibilities issued in a custody

dispute between Barronton and Patrick Lynn, the father of the N.L. In particular, the Maine

District Court awarded Lynn “sole parental rights,” subject to Barronton’s “right of

contact,” which is limited to visitation “at times and places to be agreed by the father.”

Order of Parental Rights and Responsibilities (ECF No. 4-1).

       More recently, the Maine Department of Health and Human Services instituted a

child-custody investigation and/or proceeding against Mr. Lynn. In connection with its

intervention, the Department has allowed N.L. to be placed in the custody of Nicole

Norwood, a friend of Lynn, over Barronton’s objection. Norwood has denied Barronton

access to N.L., evidently at Lynn’s direction, and the Department’s personnel have denied

Barronton’s requests for custody of, or even supervised visitation with, N.L. Before the

Department’s involvement, Lynn afforded Barronton unsupervised access to the child “on

a rotating weekend basis.” Am. Compl. ¶ 19.

       The Department has treated Barronton’s demand for custody as unauthorized

                                             2
because the Maine District Court previously awarded Lynn “sole” parental rights and

responsibilities.   Barronton now asserts a due process claim against Commissioner

Lambrew and Mr. Lynn. Barronton requests an order that prohibits the Department and

Defendant Lynn “from interfering with her fundamental liberty interest to parent her child

free of governmental interference” and places the child in Barronton’s custody “pending

all further litigation.” Id. ¶ 27. She also requests a “permanent injunction.” Id., p.12.

       Barronton, wisely, has also filed a proceeding in state court in which she seeks to

modify the court order that awarded Lynn sole parental rights and responsibilities.

Although the state court afforded Barronton due process in the prior custody dispute in

which Lynn obtained sole rights and responsibilities over N.L., Barronton “was not

completely stable at the time, and so she defaulted and was not present at the final hearing.”

Id. ¶ 18.

                                        DISCUSSION

       Commissioner Lambrew argues the amended complaint must be dismissed because

(1) federal courts do not have jurisdiction to issue child custody decrees; (2) even if

jurisdiction does exists, the Court should abstain based on Younger v. Harris, 401 U.S. 37

(1971), given the pendency of state court proceedings to modify the underlying custody

award, and (3) Barronton fails to state a claim in any event because Lynn has sole parental

rights and responsibilities at this time. Defendant Jeanne M. Lambrew’s Motion to Dismiss

(ECF No. 23). Ms. Barronton has not filed a response in opposition to the motion.

Regardless, the Commissioner is correct and her motion will be granted for all the

alternative reasons outlined in her memorandum.

                                              3
         Concerning matters of child custody, which this civil action undoubtedly is, “the

domestic relations exception … divests the federal courts of power to issue … child

custody decrees.” Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992). 1 I am persuaded

that the domestic relations exception to federal jurisdiction applies and that this Court,

therefore, does not have jurisdiction to award the relief Plaintiff requests. Even if I am

wrong, Plaintiff exclusively requests injunctive relief on custody matters. The state court

is better equipped to address both interim and final relief on custody matters and, out of

respect for the state court and based on the Younger abstention doctrine, I would not award

the relief Barronton requests even if jurisdiction does lie in this Court. Indeed, given that

Barronton’s parental rights were subordinated to Lynn’s in a state court proceeding that

afforded Barronton due process of law, and given that Barronton’s and Lynn’s respective

parental rights and responsibilities over N.L. cannot be modified in the absence of further

proceedings currently underway in state court, 2 I frankly fail to see how Barronton states a

claim for denial of due process, the only legal claim she has presented to this Court. It is

little wonder, if not also disappointing, that given the popular modern view that mere

disagreement with the outcome of due process is an offense against the founding covenant

that Barronton might make this misguided argument. Clearly, the State has afforded and


1
  As alleged, the state court never terminated Barronton’s parental rights, but merely made them subordinate
to Lynn’s rights. See, e.g., Schulz v. Doeppe, 182 A.3d 1246, 1251 n.6 (Me. 2018) (“In contrast to a
termination of parental rights order, the order at issue here is not permanent and can be amended upon his
showing that there is a substantial change in circumstances and that he is ready to take responsibility for
his own actions and become an appropriately involved parent. 19–A M.R.S. § 1653(10) (2017); 19–A
M.R.S. § 1657 (2017).”).
2
  Mr. Lynn has sole parental rights and responsibilities over N.L., unless and until the state court orders
otherwise, and in that regard Lynn, no less than Barronton, has the right to due process of law.

(continued next page)
                                                     4
continues to afford Barronton access to procedural due process based on her natural

parental relationship to N.L. 3 The claim against the Commissioner will, therefore, be

dismissed.

         Finally, the dismissal of the Commissioner leaves Mr. Lynn as the sole remaining

defendant. In a prior screening order, I observed that, so long as the matter remained

pending against the Commissioner, Lynn should remain a party to the proceeding given his

status as the parent with sole rights and responsibilities over N.L. (I liberally characterized

the complaint as stating “an implied state law claim within the Court’s ancillary jurisdiction

under 28 U.S.C. § 1367.”). In her amended complaint, Barronton has not identified any

federal claim against Lynn. Nor has she attempted to identify any state law cause of action.

With the dismissal of the claim against Commissioner Lambrew, there is no longer any

basis to forestall the dismissal of Lynn for want of jurisdiction and/or failure to state a

claim.

                                             CONCLUSION

         Defendant’s (First) Motion to Dismiss (ECF No. 9) and Plaintiff’s Motion to Strike

(ECF No. 17) are DISMISSED AS MOOT. Defendant Lambrew’s Motion to Dismiss the

Amended Complaint (ECF No. 23) is GRANTED. The amended complaint against Jeanne

Lambrew, Ph.D., and Partick Lynn is DISMISSED for lack of jurisdiction and, in the

alternative, for failure to state a claim.

         SO ORDERED.

3
  It should also be noted that Barronton failed to file a response in opposition to the motion to dismiss her
amended complaint. That omission also militates in favor of the Commissioner’s motion, as a party who
fails to oppose a motion by filing an objection that incorporates a memorandum of law “shall be deemed to
have waived objection.” See D. Me. Loc. R. 7(b).
                                                       5
Dated this 9th day of July, 2019.

                                        /S/ Lance E. Walker
                                        LANCE E. WALKER
                                        UNITED STATES DISTRICT JUDGE




                                    6
